DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Applicant’s response filed on February 3, 2022 has been entered.
	Claims 1, 4, 7, and 10-13 are pending. Claims 1, 4, 7, 10, and 11 are under examination. Claims 12 and 13 remain withdrawn from consideration as being drawn to a non-elected invention.

Response to Arguments
3.	Applicant’s arguments filed on February 3, 2022 have been fully considered.
	Objections to the Specification
	Applicant argues that the objections should be withdrawn in view of the amendments to the specification (Remarks, page 9).
	This argument was persuasive. The objections have been withdrawn. 
	Objection to claim 2
	Applicant argues that the objection is moot since claim 2 has been canceled (Remarks, page 9).
	This argument was persuasive. The objection has been withdrawn. 
	Rejection of claims 1, 2, 4, 7, 10, and 11 under 35 U.S.C. 112(b)
	Applicant argues that the rejection should be withdrawn in view of the amendments to claim 1 (Remarks, page 10).
	This argument was persuasive. The rejection has been withdrawn. 
	Rejections of claims 1, 2, 4, 7, 10, and 11 under 35 U.S.C. 103 as being unpatentable over Zou in view of Neumaier, Didelot, and Gholami as the primary combination of references
	Previously, claims 1, 2, 7, 10, and 11 were rejected under 35 U.S.C. 103 as being unpatentable over Zou in view of Neumaier, Didelot, and Gholami. Claim 4 was rejected under 35 U.S.C. 103 as being unpatentable over Zou in view of Neumaier, Didelot, and Gholami and further in view of Traverso. 
Applicant’s arguments address both rejections together. 
In particular, Applicant first argues that the references fail to teach or suggest a cartridge that includes a silica membrane in the sample-receiving compartment as required by amended independent claim 1 (Remarks, pages 11-13). 
Applicant also argues that the rejection is the result of an improper hindsight analysis because there is no proper motivation to design a single cartridge capable of performing simultaneous qPCR and library construction reactions (Remarks, pages 13-14). More specifically, Applicant argues that Zou teaches a cartridge capable of performing multiple amplification reactions at the same time, but fails to teach or suggest that the amplification reactions are qPCR and library construction (Remarks, page 13). Applicant also argues that each of Neumaier and Didelot suggest serial rather than simultaneous PCR and library construction (Remarks, page 13). Finally, Applicant argues that the other references cited in the rejection (i.e., Gholami and Traverso) do not remedy this deficiency (Remarks, page 14).
Applicant’s first argument was persuasive. New references have been added to the rejections to address this deficiency in the previously cited combinations of references. 
Applicant’s second argument was not persuasive when considered with respect to the new rejection, however. The rejected claims are directed to a system comprising a cartridge rather than a method. As a result, the prior art need not be used for the same purpose as Applicant’s cartridge so long as the structural features are taught or suggested. In this case, the teachings of Zou are very broad, and as discussed in the rejection, the disclosed cartridge is designed to perform a plurality of amplification reactions at the same time. There is no requirement in Zou for the amplification reactions to be related to one another in any way or to be part of an overall method. Therefore, the ordinary artisan would have been motivated to conduct any combination of known amplification methods in the different compartments in the cartridge of Zou, recognizing that the different amplification reactions could be related to one another or unrelated. As discussed in the rejection, Neumaier and Didelot provide motivation to include reagents for a multiplex QC qPCR in the cartridge, and Gholami provides motivation to include library construction reagents in the cartridge. There is no need as Applicant argues for the multiplex QC qPCR to be related to the library construction reaction.  
	 
Information Disclosure Statement
4.	The Information Disclosure Statement filed on January 31, 2022 has been considered.

Claim Objections
5.	Claim 1 is objected to because the word “and” at the end of part (b) should be deleted since the claim now contains four parts, (a)-(d). As well, each instance of “sample receiving compartment” in the claim should be replaced with “sample-receiving compartment”. Lastly, deleting the word “the” before “assessment” in the penultimate line of the claim is suggested.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1, 7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (US 6,521,447 B2) in view of Neumaier et al. (WO 2015/051888 A1), Didelot et al. (Clinical Chemistry 2013; 59: 815-823), Gholami et al. (Plant Biotechnology Journal 2012; 10: 635-645), Anderson et al. (US 6,168,948 B1), and Xu et al. (Lab on a Chip 2010; 10: 3103-3111).1
	The instant claims are drawn to a system for simultaneously conducting qPCR and preparing a nucleic acid sequencing library. The system comprises a cartridge with a sample-receiving compartment, a qPCR compartment, and a library compartment. Since the specification teaches that PCR may be used to prepare a nucleic acid sequencing library (see, e.g., paras. 47-48), a compartment suitable for conducting a PCR is also considered suitable for preparing a nucleic acid sequencing library.
	Regarding claim 1, Zou discloses a system comprising a cartridge with multiple reaction chambers (see, e.g., the abstract; Figs. 4-5; col. 3, l. 66 – col. 4, l. 10; and col. 4, l. 66 – col. 5, l. 8). Zou teaches that each of the reaction chambers may have a “glass sheet as its roof” (col. 3, ll. 6-7). The glass sheet may be transparent (col. 3, l. 9). Further, the reaction chambers may be used for thermal cycling reactions such as PCR (abstract; col. 2, ll. 50-55; and col. 5, ll. 42-50). Therefore, any of the plurality of reaction chambers in the system of Zou corresponds to the qPCR compartment in the claimed system, and any other of the reaction chambers in the system of Zou corresponds to the library preparation compartment in the claimed system. Zou additionally teaches that cartridge includes individually controllable heaters at each reaction chamber, thereby allowing different thermal cycling processes to be run at the same time (see, e.g., col. 2, ll. 50-55; col. 3, ll. 50-60; and col. 4, ll. 11-22).
	Further regarding claim 1, Zou also teaches that the cartridge may further include an additional compartment (see, e.g., Fig. 4, where common reservoir 7 is taught; see also the description at col. 4, ll. 22-37). This compartment is capable of receiving a biological sample as well as reagents for lysis or purification of nucleic acids from said sample as required by amended claim 1. As well, as can be seen in Figure 4, the channels extending from common reservoir 7 are capable of dividing liberated or purified nucleic acids between the different compartments in the cartridge of Zou as recited in claim 1.
	Regarding claim 11, Zou teaches that the system may further include a recovery compartment capable of recovering at least part of a nucleic acid library generated in one of the reaction chambers (recovery compartment 9 in Fig. 4; see also col. 4, ll. 56-65 for further description of the recovery compartment).
	Zou is not anticipatory because the reference does not disclose a system in which reagents are present in the different reaction chambers. More specifically, claim 1 requires the qPCR compartment to contain at least two pairs of primers, one of which generates an amplicon of 50-110 bp and the other of which generates an amplicon of 300-550 bp. Claim 1 also requires the library compartment to contain oligonucleotide adapters. The amendments to claim 1 also require the sample-receiving compartment to include “a silica membrane and at least one additional reagent for liberating or purifying nucleic acid from the received biological sample.” Since dependent claims 7 and 10 further define the reagents in the library compartment, Zou also fails to meet the requirements of these claims.
	Prior to the effective filing date of the claimed invention, though, it would have been prima facie obvious to include the claimed reagents for performing a multiplex quality control (QC) qPCR in one of the qPCR compartments in the system of Zou. As noted above, Zou teaches that the disclosed system is intended to be used to conduct a plurality of different PCRs in a single device (e.g., col. 2, ll. 50-55; col. 3, ll. 50-60; and col. 4, ll. 11-22). The ordinary artisan would have been motivated by the teachings of Neumaier to design at least one of the qPCR compartments in the system of Zou such that it can be used to perform a QC qPCR as claimed. More specifically, since Neumaier taught that multiplex qPCR conducted using two primer pairs, one of which is designed to generate a longer amplicon and the other of which is designed to generate a shorter amplicon, can be used to assess the degree of fragmentation and/or degradation of nucleic acids in a sample (see, e.g., the abstract, p. 1, and pp. 5-6), the ordinary artisan would have been motivated to include such primers and other PCR reagents in a qPCR compartment in the cartridge of Zou to obtain this ability to assess the degree of fragmentation and/or degradation of nucleic acids in a particular sample. Neumaier provides additional motivation to include such reagents by teaching that the disclosed multiplex qPCR also assesses the ability of nucleic acids in the sample to be amplified (p. 6).
	Further regarding the requirement in claim 1 for one primer pair to be designed to generate an amplicon of 50-100 bp and the other primer pair to be designed to generate an amplicon of 300-550 bp, Neumaier teaches that the primer pairs may be designed such that the longer amplicon is 1.5 to 3 times longer than the shorter amplicon (p. 6). A short amplicon of 100 bp and a long amplicon of 300 bp is encompassed by this teaching, but Neumaier does not disclose a reduction to practice of a multiplex qPCR in which the long amplicon is three times as long as the short amplicon, nor does not the reference teach a short amplicon within the claimed range of 50-100 bp. Instead, Neumaier teaches a short amplicon of 162 bp and a long amplicon of 379 bp (p. 7). Didelot, though, provides a reasonable expectation of success for a QC qPCR as disclosed in Neumaier in which the shorter amplicon is 50-100 bp and the longer amplicon is 300-550 bp by disclosing a successful multiplex qPCR method in which the resulting amplicons have the following sizes: 197 bp, 159 bp, 78 bp, and 550 bp (Fig. 1 and pp. 816-818).
And, further regarding the requirement in claim 1 for the system to be “adapted to assess nucleic acid quality from the data obtained from the multiplex QC qPCR, wherein the quality assessment comprises assessment of the degree of fragmentation of the nucleic acid,” Neumaier teaches assessing the degree of fragmentation in a nucleic acid sample by determining a ratio of the amount of the longer PCR product relative to the shorter PCR product and comparing said ratio to a calibration curve generated using a reference nucleic acid that has been degraded in a controlled fashion, wherein a higher ratio (i.e., a greater amount of the longer PCR product) is indicative of less fragmentation in the sample (pp. 5-6). Neumaier further teaches that qPCR may be a real-time qPCR method in which the amounts of the differently sized amplification products are determined during the reaction (p. 8). The ordinary artisan incorporating into the system of Zou the QC qPCR reagents suggested by Neumaier would, accordingly, have been motivated to also design the system such that it is capable of measuring the amounts of the amplification products, determining a ratio of the longer amplicon relative to the shorter amplicon, and comparing the measured ratio to a calibration curve. The ordinary artisan would have had a reasonable expectation of success since the system of Zou is suitable for conducting qPCR with real-time monitoring and the subsequent ratio calculation and comparison steps can be conducted using a conventional computer. 
Further regarding the requirement in claim 1 for the sample-receiving compartment to contain a silica membrane and at least one additional reagent for liberating or purifying nucleic acid from a received sample, Anderson discloses integrated diagnostic devices that may integrate any of the following operations (see, e.g., cols. 5-9): (i) sample acquisition, (ii) sample preparation, (iii) nucleic acid extraction, and (iv) amplification. Anderson also teaches that nucleic acid extraction may comprise the use of silica for nucleic acid binding (col. 7, ll. 23-38) in addition to disclosing other reagents useful for nucleic acid extraction and/or purification (col. 6, ll. 54-65). The ordinary artisan would have recognized from these teachings of Anderson that the sample-receiving compartment in the device of Zou (i.e., element 7 in Fig. 4) could include any combination of these reagents to obtain purified nucleic acids for use in the downstream amplification compartments in the cartridge. The ordinary artisan would have had a reasonable expectation of success since the teachings of Anderson relate to an integrated diagnostic device that may include sample preparation and amplification chambers. Anderson does not specify that the silica is in membrane form as required by amended claim 1, but this also would have been obvious since Xu taught that silica could be provided in a membrane form for the purpose of nucleic acid binding (see, e.g., Fig. 2). 
Further regarding the requirement in claim 1 for the library compartment to contain oligonucleotide adapters and also regarding the additional requirements in claims 7 and 10 concerning the reagents in the library compartment, Gholami discloses a library preparation method that uses multiple rounds of PCR using adapter-containing primers to generate a library in which the nucleic acids are tagged with an adapter at both ends (Fig. 1). The ordinary artisan would have been motivated to include these reagents of Gholami in the chamber corresponding to the library compartment in the system of Zou to obtain the ability to obtain adapter-tailed amplification products suitable for downstream applications such as universal amplification or sequencing as described in Gholami (see, e.g., the abstract & Fig. 1). The ordinary artisan would have had a reasonable expectation of success in view of the guidance as to primer design and amplification conditions provided in Gholami (pp. 642-643). 
Finally, further regarding claim 7, it is noted that the specification of the instant application teaches that PCR may be used to generate fragments from a nucleic acid sample and also for adapter attachment at one or both ends of the resulting fragments (see, e.g., paras. 48 and 49). Therefore, when a reaction chamber corresponding to the claimed library compartment in the system of Zou contains the PCR primers and reagents disclosed in Fig. 1 of Gholami, the resulting system also meets the requirement in the instant claim 7 for the library compartment to contain “reagents for generating nucleic acid fragments” and “reagents for attaching the oligonucleotide adapters to one end, or both ends of the nucleic acid fragments.” 
Thus, the systems of claims 1, 7, 10, and 11 are prima facie obvious. 
	
9.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (US 6,521,447 B2) in view of Neumaier et al. (WO 2015/051888 A1), Didelot et al. (Clinical Chemistry 2013; 59: 815-823), Gholami et al. (Plant Biotechnology Journal 2012; 10: 635-645), Anderson et al. (US 6,168,948 B1), and Xu et al. (Lab on a Chip 2010; 10: 3103-3111) and further in view of Traverso et al. (Biochemical and Biophysical Research Communications 2006; 339: 145-150). 2
	Claim 4 depends from claim 1 and requires the cartridge to further include an additional qPCR compartment containing a set of primers with particular features. 
	As discussed above, the teachings of Zou in view of Neumaier, Didelot, Gholami, Anderson, and Xu render obvious the systems of claims 1, 7, 10, and 11. 
	Regarding claim 4, Zou teaches that the cartridge may have three or more reaction chambers (see, e.g., Figs. 4 & 5; see also col. 3, ll. 23-26 and col. 4, l. 66 – col. 5, l. 8). As discussed above, any of these reaction chambers can function as a qPCR compartment. Therefore, the cartridge of Zou contains a first and second qPCR compartment. 
 	Zou does not teach that one of the reaction chambers corresponding to a qPCR compartment includes primer pairs having the features set forth in claim 4, and the teachings of Neumaier, Didelot, Gholami, Anderson, and Xu do not remedy this deficiency.
Including target-specific primer pairs suitable for use in a multiplex qPCR capable of determining the presence or amount of genomic alterations potentially present in a nucleic acid as recited in claim 4 would have been prima facie obvious in view of the teachings of Traverso, though. In particular, the ordinary artisan would have been motivated to include such target-specific primer pairs in one of the qPCR compartments in the system of Zou to obtain the ability to conduct the clinically relevant multiplex assay described in Traverso. As can be seen on pages 146-147 of Traverso, the disclosed primer pairs are target-specific, suitable for use in qPCR, and can be used to determine the presence of genomic alternations in a nucleic acid of clinical relevance. The ordinary artisan would have had a reasonable expectation of success since the system of Zou is generally applicable to a variety of PCRs and also since Traverso provided guidance as to suitable thermal cycling conditions (page 147). Thus, the system of claim 4 is prima facie obvious.

Conclusion
10.	No claims are currently allowable. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291.  The examiner can normally be reached on 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                           






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Zou, Neumaier, Didelot, and Gholami were cited previously. Anderson and Xu are newly cited.
        2 Zou, Neumaier, Didelot, Gholami, and Traverso were cited previously. Anderson and Xu are newly cited.